DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-12 are pending and being examined.

Claim Objections
2.	Claims 10 and 11 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Specification/ Drawings
3.	The drawings and specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there are no SEQ ID NOs identified with the amino acid sequences disclosed in Figure 1A. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may obviate this objection by amending the Brief Description of the Drawings or the Drawings to identify the amino acid sequences. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being obvious over Devarakonda et al (BMC Cancer, 2015, 15:614; internet pages 1-19; published September 3, 2015) (IDS). 
Devarakonda et al teach a composition comprising HCAb2 heavy chain antibody comprising SEQ ID NOs:1-4 (Figure 1A) binding human HSP90β; wherein the heavy chain antibody comprises an Fc region fused to it (p. 2, col. 1, last paragraph; Figure 1; Methods; Figures 2 and 7). Devarakonda et al teach HCAb2 antibody inhibited in vitro, and suggest HCAb2 can inhibit tumor cell invasiveness at significant levels, and further suggest administering HCAb2 in vivo to inhibit tumor metastasis (p. 11, col. 1; Figure 5). Devarakonda et al teach administering HCAb2 antibody to mice comprising human breast tumor xenografts (p. 11, col. 2).
Treating humans:
Devarakonda et al do not teach the subject treated is human, however, based on their in vivo results for treating human breast tumor xenografts and specificity for HCAb2 binding human tumors, Devarakonda et al suggest utilizing HCAb2 as a reagent to target aggressive tumor cells in vivo and for therapeutic applications (Conclusions).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a human in the method of Devarakonda et al. One would have been motivated to because Devarakonda et al explicitly suggest doing so.
One of ordinary skill in the art would have a reasonable expectation of success given Devarakonda et al demonstrate successfully targeting human tumors in vivo and in vitro with the HCAb2 antibody.
Treating late stage disseminating cancer:
Devarakonda et al do not teach the cancer treated is late stage disseminating cancer. One would have been motivated to, and have a reasonable expectation of success to, given Devarakonda et al teach HCAb2 antibody successfully inhibited migration of breast cancer cells in vitro, Devarakonda et al suggest HCAb2 can inhibit tumor cell invasiveness at significant levels, and Devarakonda et al explicitly suggest administering HCAb2 in vivo to inhibit tumor metastasis. 


5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al (BMC Cancer, 2015, 15:614; internet pages 1-19; published September 3, 2015) as applied to claims 1-3 and 5-9 above, and further in view of Stellas et al (Clinical Cancer Research, 2007, 13:1831-1838).
Devarakonda et al teach a method for treating a human subject having breast cancer and metastatic cancer comprising administering to the subject HCAb2 antibody binding HSP90β, as set forth above.
Devarakonda et al do not teach the cancer treated is melanoma.
Stellas et al teach antibodies binding to HSP90β administered to mouse melanoma model that successfully and significantly inhibited melanoma metastasis;  HSP90β administered to melanoma cells in vitro that successfully inhibited tumor cell invasion; and HSP90β antibodies successfully binding to human primary and metastatic melanoma samples (abstract; Tables 1 and 2; Figures 1, 4, and 6). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to extend the method of Devarakonda et al to include treating melanoma patients. One would have been motivated to, and have a reasonable expectation of success to, given Stellas et al demonstrate human primary and metastatic melanoma express HSP90β, and HSP90β antibody successfully inhibits melanoma cell invasion and metastasis.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al (BMC Cancer, 2015, 15:614; internet pages 1-19; published September 3, 2015) as applied to claims 1-3 and 5-9 above, and further in view of WO 2006/003384, Burnie et al, published January 2006.
Devarakonda et al teach a method for treating a human subject having cancer comprising administering to the subject HCAb2 antibody binding HSP90β, as set forth above. 
Devarakonda et al do not teach the antibody is conjugated to a detectable moiety or therapeutic agent, however, Devarakonda et al suggest utilizing HCAb2 as a reagent to target aggressive tumor cells in vivo and for therapeutic applications (Conclusions).
Burnie et al teach methods of treating cancer comprising administering anti-HSP90 antibody in combination with chemotherapeutics, and teach the antibody can be conjugated to a chemotherapeutic (p. 14-15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conjugate a chemotherapeutic drug to the HCAb2 antibody in the method of treating cancer taught by Devarakonda et al. One would have been motivated to, and have a reasonable expectation of success to, given Devarakonda et al suggest utilizing HCAb2 as a reagent to target aggressive tumor cells in vivo and for therapeutic applications and Burnie et al teach anti-HSP90 antibodies should be administered in combination with chemotherapeutics for cancer treatment and teach conjugating the chemotherapeutic to anti-HSP90 antibody.

7.	Conclusion: Claims 1-9 and 12 are rejected. Claims 11 and 12 are objected to.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642